Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed 12/3/2021 is acknowledged.


Election/Restrictions
Applicant’s election of Claims 1-14 in the reply filed on 12/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	With regards to claim 1, it is unclear whether the claim requires an optical lens and a reflector.  “at least one projector” is positively recited (line 7) but then an intended use of the projector recites that the projector is “configured for an ultraviolet spectrum, collimated electromagnetic radiation and infectious disease disinfection to inactivate bacteria and virus via an optical lens and reflector producing….”.  It is unclear whether an optical lens and reflector is required as part of the projector or UAVD or is the UAVD and projector is just configured to be used with an optical lens and reflector.  
	Further claim 1 recites a bunch of various uses for the detachable fan and ozone generator in lines 13-18.  These intended uses that the detachable fan and ozone are configured to do are listed without any conjunction such as and, or, and/or.  For the purpose of examination they are taken to be listed in the alternative as if there was an “or”.  Additionally, it is unclear whether the last option for the intended uses requires a feed of pure oxygen as part of the UAVD or if the ozone generator and fan merely must be capable of use with one (similar to the optical lens and reflector issue above).
	Dependent claims are rejected for at least the same reasons.  
	With regards to claim 6, it is unclear whether the claim requires all the specified functional modules or just one or some as “including a front-end UV light, titanium oxide coated electrostatic particle collector plates, negative ion emitters, rear-end rapid oxygen recovery UV light” lacks a conjunction between them such as “and” or “or”.  This makes it unclear whether all are required “and” or only one of them such as if “or “ is used. 
	Additionally, the clause “two sections motorized ball bearing open center turntable with its upper section mounted to bottom of the modular cartridge and an adapter mounted with vibrator motor and a motorized flexible drive shaft to substitute the use of the turntable” is seemingly randomly appended to the end of the claim. Nothing in the claim recites the relationship of this clause to the rest 
	Further, the language in the clause is internally indefinite as well.  First, the clause uses “its” which as a pronoun introduces uncertainty as to what specific component is being referred to.  Additionally the claim says that an adaptor mounted with a vibrator motor and a motorized flexible drive shaft substitute for using the turntable.  This leaves it unclear as to whether there is a turntable and unclear whether there is an adaptor, vibrator motor, and a motorized flexible drive shaft.  
	Claim 7 recites that there are a plurality of UV projectors installed on the outer surface of tubular cage.  It is unclear if these are the same or different from the at least one projector recited in claim 1.  Additionally, “the camera” in line 5 lacks antecedent basis.
	Claim 8 recites “the projectors”.  Claim 1 recited “at least one projector”.  It is unclear whether claim 8 is now requiring at least two of the projectors in claim 1.  Additionally lines 1-2 introduce “a hollow core tubular shaped cage” and line 8 recites “a tubular shaped cage”.  It is unclear whether this is the same or different cage.
	Claim 8 also recites “and a motorized rotary shadow reflector enhances light beams bouncing back to disinfecting a rear side of a target”.  It is unclear if this is a recited structural element of the UAVD or not.  It is not clearly positively recited and thus may just be something the UAVD is used with.  Additionally, the specification shows a rotary shadow reflector as a separate device (fig 17 and 17b) that is not even used with an aerial drone (the device that can be used as an aerial drone is mounted to the ceiling on a pole.  It is unclear how something that is a separate device from a UAVD can be part of a UAVD.
	With regards to claim 9, lines 4 and 13 of claim 9 use the pronoun “its”. As noted above this imparts ambiguity into the claim as to what component the pronouns refer to. 

	Claim 9 also appears to repeat itself.  Line 9 introduces a nozzle aimed by the worker to blast ozone.  Line 11 introduces a handheld sprayer to blast ozone.  These appear to be doing the same function and the specification does not support there being a separate handled spray and a user aimed nozzle.   Further confusion is added by the disclosure in the specification that the handheld sprayer is actually the ozone generator module being detached from the drone and used as a separate standalone device.  It is not clear how the handheld sprayer is thus part of the UAVD.  Thus reading the claim in view of the specification it is unclear what structures are actually required to be present. 
	Additionally, the claim recites various functions but is not clear if the ozone generator is doing one or all of them. “a high pressurized air and ozone mix” is ejected from the nozzle, “a high pressurized air” projects “ozone farther away from the operator” and the nozzle and handheld sprayer are claimed to blast ozone.  This makes it unclear exactly what is leaving the ozone generator a stream that simple contains ozone in general, an air and ozone mixture, an air stream and a stream containing ozone, etc. 
	Claims 10, 11, and 14 all recite a free standing mobile robot yet depend on claim 1 which recites an unmanned UAVD.  It is unclear how a free standing non aerial robot can be part of a UAVD.  The autonomous mobile robot is disclosed in addition to the disclosed drone systems (para [0011]) and are a separate invention and device. 
	It is unclear in claim 10 whether the “a shaft” in line 9 is the same or different shaft as the already introduced screw drive shaft.  The specification has the screw drive shaft (180) extending between the ceiling and a motor (196) (fig 17) which does the claimed function of “a shaft” in the claim.

	Claim 14 is also indefinite because it is unclear how to determine when a person is a curious bystander versus a non-curious bystander as this is a mental state of the bystander.
	Claim 12 and by dependency claim 13, recite an ozone decomposing facemask.  It is unclear how this is part of a UAVD.  The facemask is personal protective gear worn by a user separate from the UAVD.  The facemask is a separate invention and device.  It is unclear whether “a nose and a mouth covering” requires one covering that covers both a nose and mouth or two coverings one for each.  The specification just shows one (fabric 621) (fig 20).  Line 4 appears to have words missing that would help define the relationship between the elements.
	It is unclear whether “a battery pack” refers to the already introduced “a rechargeable and reusable battery pack” previously introduced.
	It is unclear whether claim 13 is stating that things that the UAVD comprises or things that are part of the facemask of claim 12.  The beginning of the claim sounds like the UAVD further comprises the limitations but then the last two lines make it seem like the components are part of the facemask.  Additionally, the phrase "such as” (used twice) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Further, “the usb” in line 5 of claim 13 lacks antecedent basis. 
	Dependent claims are rejected for the same reasons as the claims from which they depend.
	As the related PCT points out, the claims as a whole have numerous spelling and grammar issues that, while not necessarily being 112 issues in themselves, do reduce the overall clarity of the claims. 

	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 9,999,213) in view of Viel (US 20180118337) and additionally and alternatively Dobrinsky (US 2018/0028700).
	With regards to claim 1, Yu teaches a UAVD (abstract) comprising a detachable fan and ozone generator (ozone generator module 90 that showers rooms with ozone; the drone also has blowers) (column 5, line 66-67; column 6, lines 16-24).   The blowers (fan), ozone generator, and the components of the drone in general are taught as detachable and interchangeable (column 6, lines 16-24). Additionally, the blowers and ozone generator are capable of the recited intended uses as they expel ozone outward and ozone is well known for disinfection and pest control.  
	Yu teaches a control and communications module 220 comprising an electronic central processing unit (CPU), a wireless communication unit, an electronic camera and audio A/V unit and a bus configured to interconnect all drone modules (column 2, lines 10-15).  The UAVD also has a navigation module 230 comprising a set of 360 degree obstacle avoidance sensors and positioning unit 
	Yu teaches a modular cartridge (100) in a removable and configurable relation to the UAVD (fig 1; column 6, lines 36-43; and configurable with the different modular components – column 6, lines 16-24).  Yu also teaches an electromechanical docking port (place where the cartridge docks) as the cartridge is powered by the battery 40 in the drone and held in place at least by mechanical fasteners (mounting nuts 101) (column 6, lines 25-40).  Additionally all components are electrically connected by a bus with electronic control (column 2, lines 10-14).
	While Yu teaches various UV lights, Yu does not teach a UV light that is configured to shine outwards over variable distances as is the claimed projector.  Viel teaches attaching a UV sterilizer lamp to a drone to sterilize objects in an environment (claim 17; abstract). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to add a UV light that projects light outward from a drone in order to sterilize objects.  This results in the claimed projector capable of the intended use recited (can make such a beam of light to disinfect bacteria and virus and can be used with a lens and reflector to modify the beam as claimed).  
	Additionally and alternatively, elsewhere Yu teaches using a reflector to direct UV light (30; fig 18; column 13, lines 2-4).  Dobrinsky teaches focusing UV light using a diffusive transparent elements (a lens) (para [0061]).  This allows for adjusting the diffusiveness and focusing the light as desired on a target (abstract). It would be obvious to provide reflectors, lenses, and other optical elements on order to adjust and target the UV light on a desired target as desired.  A person having ordinary skill in the art would have found it obvious to allow the elements to be adjustable to target different targets in different applications.  The combination results in the intended use of the projector as claimed. 
	With regards to claim 6, Yu teaches that the cartridge comprises a variety of functional modules for specific application.  Yu teaches that there is an array of UV lights (UVC LED module 80), titanium 
	As noted in the 112 rejection above “two sections motorized ball bearing open center turntable with its upper section mounted to bottom of the modular cartridge and an adapter mounted with vibrator motor and a motorized flexible drive shaft to substitute the use of the turntable” is very unclear and indefinite.  It is unclear how to address this with prior art and thus the claim is not formally rejected under 103 but just discussed for what Yu teaches.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 9,999,213) in view of Viel (US 20180118337) and Dobrinsky (US 2018/0028700) as applied in claim 1 above and further in view of Farren et al. US 2015/0359915) and Collins et al. (US 20180346348).
	The combination does not specify the specific light sources used in the projector as claimed.  Farren et al. teaches a portable UV disinfection system (abstract) and teaches that a variety of UV light sources can be used including various low pressure and other gas lamps (taken to a vacuum tube discharge lamp) (para [0291]-[0298]), a light emitting diode (taken to be a solid state semiconductor since standard LEDs are such; a teaching of using known and commercially available LEDs) (para [0300]); and a solid state semiconductor laser diode (para [0300]).  A person having ordinary skill in the art would 
	Collins teaches a UV disinfection system and teaches using reflectors, collimators, lenses, and other optics as desired in order to create a desired radiation pattern of UV light and direct the light as desired (abstract; para [0042]-[0044]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used reflectors, lenses, collimators, and other optics shaped as desired to achieve the desired UV irradiation pattern and direct the light as desired to its target.  As discussed above Dobrinsky also teaches focusing light as desired with the desired diffusiveness.  A person having ordinary skill in the art would have found it obvious to have made the optics adjustable to allow for targeting the desired target with the desired light at the desired distance (drones move and thus are different distances to the targets). 
	

Relevant Prior Art
The following prior art is not used in a rejection but may be of interest to subject matter that may be in claims once 112s are fixed.
	Fontani (US 2013/0270459) teaches an autonomous UV cleaning robot (abstract and fig 3).
	Ufkes (US 2018/0193502) teaches a rotating array of UV sterilizing lights (para [0007]; [0027]).  
	Ricci (5,165,395), Hunter (US 2007/0102280), and Litz (US 2010/0132715) teach various UV facemasks.  
	Teran et al. (US 2007/0086913) teaches an ozone generator with a handheld wand and a concentrated oxygen supply (abstract; para [0019], [0023], fig 4). 
	Jurak et al. (US 2017/0072082) teaches an ozone generator with ceramic plates (para [0017]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799